
	
		II
		109th CONGRESS
		2d Session
		S. 2817
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2006
			Mr. Harkin (for himself,
			 Mr. Lugar, Mr.
			 Johnson, Mr. Dorgan, and
			 Mr. Biden) introduced the following bill;
			 which was read twice and referred to the Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To promote renewable fuel and energy security of the
		  United States, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Biofuels Security Act of
			 2006.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Renewable fuels
					Sec. 101. Renewable fuel program.
					Sec. 102. Installation of E–85
				fuel pumps by major oil companies at owned stations and branded
				stations.
					Sec. 103. Minimum Federal fleet requirement.
					Sec. 104. Application of Gasohol Competition Act of
				1980.
					TITLE II—Dual fueled automobiles
					Sec. 201. Requirement to manufacture dual fueled
				automobiles.
					Sec. 202. Manufacturing incentives for dual fueled
				automobiles.
				
			IRenewable
			 fuels
			101.Renewable fuel
			 programSection 211(o)(2) of
			 the Clean Air Act (42 U.S.C. 7545(o)(2)) is amended by striking subparagraph
			 (B) and inserting the following:
				
					(B)Applicable
				volume
						(i)In
				generalFor the purpose of subparagraph (A), the applicable
				volume for calendar year 2010 and each calendar year thereafter shall be
				determined, by rule, by the Administrator, in consultation with the Secretary
				of Agriculture and the Secretary of Energy, in a manner that ensures
				that—
							(I)the requirements
				described in clause (ii) for specified calendar years are met; and
							(II)the applicable
				volume for each calendar year not specified in clause (ii) is determined on an
				annual basis.
							(ii)RequirementsThe
				requirements referred to in clause (i) are—
							(I)for calendar year
				2010, at least 10,000,000,000 gallons of renewable fuel;
							(II)for calendar
				year 2020, at least 30,000,000,000 gallons of renewable fuel; and
							(III)for calendar
				year 2030, at least 60,000,000,000 gallons of renewable
				fuel.
							.
			102.Installation of E–85
			 fuel pumps by major oil companies at owned stations and branded
			 stationsSection 211(o) of the
			 Clean Air Act (42 U.S.C. 7545(o)) is amended by adding at the end the
			 following:
				
					(11)Installation
				of E–85 fuel pumps by major oil companies at owned stations and branded
				stations
						(A)DefinitionsIn
				this paragraph:
							(i)E–85
				fuelThe term E–85 fuel means a blend of gasoline
				approximately 85 percent of the content of which is derived from ethanol
				produced in the United States.
							(ii)Major oil
				companyThe term major oil company means any person
				that, individually or together with any other person with respect to which the
				person has an affiliate relationship or significant ownership interest, has not
				less than 4,500 retail station outlets according to the latest publication of
				the Petroleum News Annual Factbook.
							(iii)SecretaryThe
				term Secretary means the Secretary of Energy, acting in
				consultation with the Administrator of the Environmental Protection Agency and
				the Secretary of Agriculture.
							(B)RegulationsThe
				Secretary shall promulgate regulations to ensure that each major oil company
				that sells or introduces gasoline into commerce in the United States through
				wholly-owned stations or branded stations installs or otherwise makes available
				1 or more pumps that dispense E–85 fuel (including any other equipment
				necessary, such as including tanks, to ensure that the pumps function properly)
				at not less than the applicable percentage of the wholly-owned stations and the
				branded stations of the major oil company specified in subparagraph (C).
						(C)Applicable
				percentageFor the purpose of subparagraph (B), the applicable
				percentage of the wholly-owned stations and the branded stations shall be
				determined in accordance with the following table:
							
								
									
										Applicable percentage of wholly-owned
						stations and branded stations
										
										Calendar year:(percent):
										
										20075
										
										200810
										
										200915
										
										201020
										
										201125
										
										201230
										
										201335
										
										201440
										
										201545
										
										2016 and each calendar year
						thereafter50.
										
									
								
							
						(D)Geographic
				distribution
							(i)In
				generalSubject to clause (ii), in promulgating regulations under
				subparagraph (B), the Secretary shall ensure that each major oil company
				described in subparagraph (B) installs or otherwise makes available 1 or more
				pumps that dispense E–85 fuel at not less than a minimum percentage (specified
				in the regulations) of the wholly-owned stations and the branded stations of
				the major oil company in each State.
							(ii)RequirementIn
				specifying the minimum percentage under clause (i), the Secretary shall ensure
				that each major oil company installs or otherwise makes available 1 or more
				pumps described in that clause in each State in which the major oil company
				operates.
							(E)Financial
				responsibilityIn promulgating regulations under subparagraph
				(B), the Secretary shall ensure that each major oil company described in that
				subparagraph assumes full financial responsibility for the costs of installing
				or otherwise making available the pumps described in that subparagraph and any
				other equipment necessary (including tanks) to ensure that the pumps function
				properly.
						(F)Production
				credits for exceeding E–85 fuel pumps installation requirement
							(i)Earning and
				period for applying creditsIf the percentage of the wholly-owned
				stations and the branded stations of a major oil company at which the major oil
				company installs E–85 fuel pumps in a particular calendar year exceeds the
				percentage required under subparagraph (C), the major oil company earns credits
				under this paragraph, which may be applied to any of the 3 consecutive calendar
				years immediately after the calendar year for which the credits are
				earned.
							(ii)Trading
				creditsSubject to clause (iii), a major oil company that has
				earned credits under clause (i) may sell credits to another major oil company
				to enable the purchaser to meet the requirement under subparagraph (C).
							(iii)ExceptionA
				major oil company may not use credits purchased under clause (ii) to fulfill
				the geographic distribution requirement in subparagraph
				(D).
							.
			103.Minimum
			 Federal fleet requirementSection 303(b)(1) of the Energy Policy Act
			 of 1992 (42 U.S.C. 13212(b)(1)) is amended—
				(1)in subparagraph
			 (C), by striking and after the semicolon;
				(2)in subparagraph
			 (D), by striking fiscal year 1999 and thereafter and inserting
			 each of fiscal years 1999 through 2006; and; and
				(3)by inserting
			 after subparagraph (D) the following:
					
						(E)100 percent in
				fiscal year 2007 and
				thereafter,
						.
				104.Application of
			 Gasohol Competition Act of 1980Section 26 of the Clayton Act (15 U.S.C.
			 26a) is amended—
				(1)by redesignating
			 subsection (c) as subsection (d);
				(2)by inserting
			 after subsection (b) the following:
					
						(c)For purposes of
				subsection (a), restricting the right of a franchisee to install on the
				premises of that franchisee a renewable fuel pump, such as one that dispenses
				E85, shall be considered an unlawful
				restriction.
						;
				and
				(3)in subsection (d)
			 (as redesignated by paragraph (1))—
					(A)by striking
			 section, and inserting the
			 following:
						
							section—(1)the
				term
							; 
					(B)by striking the
			 period at the end and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(2)the term
				gasohol includes any blend of ethanol and gasoline such as
				E–85.
							.
					IIDual fueled
			 automobiles
			201.Requirement to
			 manufacture dual fueled automobiles
				(a)Requirement
					(1)In
			 generalChapter 329 of title 49, United States Code, is amended
			 by inserting after section 32902 the following:
						
							32902A.Requirement
				to manufacture dual fueled automobiles
								(a)RequirementEach
				manufacturer of new automobiles that are capable of operating on gasoline or
				diesel fuel shall ensure that the percentage of such automobiles, manufactured
				in any model year after model year 2006 and distributed in commerce for sale in
				the United States, which are dual fueled automobiles is equal to not less than
				the applicable percentage set forth in the following table:
									
										
											
												For each of the following model
						years:The percentage of dual fueled
						automobiles manufactured shall be not less than: 
												
												200710 
												
												200820 
												
												200930 
												
												201040 
												
												201150 
												
												201260 
												
												201370 
												
												201480 
												
												201590 
												
												2016 and
						beyond100.
												
											
										
									
								(b)Production
				credits for exceeding flexible fuel automobile production requirement
									(1)Earning and
				period for applying creditsIf the number of dual fueled
				automobiles manufactured by a manufacturer in a particular model year exceeds
				the number required under subsection (a), the manufacturer earns credits under
				this section, which may be applied to any of the 3 consecutive model years
				immediately after the model year for which the credits are earned.
									(2)Trading
				creditsA manufacturer that has earned credits under paragraph
				(1) may sell credits to another manufacturer to enable the purchaser to meet
				the requirement under subsection
				(a).
									.
					(2)Technical
			 amendmentThe table of sections for chapter 329 of title 49,
			 United States Code, is amended by inserting after the item relating to section
			 32902 the following:
						
							
								32902A. Requirement to manufacture dual fueled
				automobiles.
							
							.
					(b)Activities to
			 promote the use of certain alternative fuelsThe Secretary of
			 Transportation shall carry out activities to promote the use of fuel mixtures
			 containing gasoline or diesel fuel and 1 or more alternative fuels, including a
			 mixture containing at least 85 percent of methanol, denatured ethanol, and
			 other alcohols by volume with gasoline or other fuels, to power automobiles in
			 the United States.
				202.Manufacturing
			 incentives for dual fueled automobilesSection 32905(b) of title 49, United States
			 Code, is amended—
				(1)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively;
				(2)by inserting (1) before
			 Except;
				(3)by striking model years
			 1993–2010 and inserting model year 1993 through the first model
			 year beginning not less than 18 months after the date of enactment of the
			 Biofuels Security Act of
			 2006; and
				(4)by adding at the end the following:
					
						(2)Except as
				provided in paragraph (5) of this subsection, subsection (d) of this section,
				or section 32904(a)(2) of this title, the Administrator shall measure the fuel
				economy for each model of dual fueled automobiles manufactured by a
				manufacturer in the first model year beginning not less than 30 months after
				the date of enactment of the Biofuels
				Security Act of 2006 by dividing 1.0 by the sum of—
							(A)0.7 divided by
				the fuel economy measured under section 32904(c) of this title when operating
				the model on gasoline or diesel fuel; and
							(B)0.3 divided by
				the fuel economy measured under subsection (a) when operating the model on
				alternative fuel.
							(3)Except as
				provided in paragraph (5) of this subsection, subsection (d) of this section,
				or section 32904(a)(2) of this title, the Administrator shall measure the fuel
				economy for each model of dual fueled automobiles manufactured by a
				manufacturer in the first model year beginning not less than 42 months after
				the date of enactment of the Biofuels
				Security Act of 2006 by dividing 1.0 by the sum of—
							(A)0.9 divided by
				the fuel economy measured under section 32904(c) of this title when operating
				the model on gasoline or diesel fuel; and
							(B)0.1 divided by
				the fuel economy measured under subsection (a) when operating the model on
				alternative fuel.
							(4)Except as
				provided in subsection (d) of this section, or section 32904(a)(2) of this
				title, the Administrator shall measure the fuel economy for each model of dual
				fueled automobiles manufactured by a manufacturer in each model year beginning
				not less than 54 months after the date of enactment of the
				Biofuels Security Act of 2006
				in accordance with section 32904(c) of this title.
						(5)Notwithstanding
				paragraphs (2) through (4) of this subsection, the fuel economy for all dual
				fueled automobiles manufactured to comply with the requirements under section
				32902A(a) of this title, including automobiles for which dual fueled automobile
				credits have been used or traded under section 32902A(b) of this title, shall
				be measured in accordance with section 32904(c) of this
				title.
						.
				
